Citation Nr: 1700201	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  09-38 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether an overpayment of $4,730.00 for a dependent spouse (R.F.) is a valid debt.


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to September 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Debt Management Center, which removed the Veteran's former spouse, R.F. from his award effective May 1, 2000, based on divorce, and added current spouse, J.F., to the award effective March 1, 2008, and which informed the Veteran that an overpayment in the amount of $4,730.00 had been created.  

The Veteran and his spouse testified at a hearing before the undersigned Acting Veterans Law Judge in August 2010.  A transcript of that hearing is associated with the claims folder.  In November 2010, the Board remanded the claim for additional development.  

During the pendency of the Veteran's appeal, his claims folder was transferred to the RO in Indianapolis, Indiana.  

In its November 2010 remand, the Board noted that in July 2009, a hearing officer issued a statement of the case in which the issue was styled as whether the correct effective dates were used in removing and adding dependents to the Veteran's compensation award.  The Board recharacterized the issue on appeal as a challenge to the validity of the debt, but stated that the exact amount of the debt was not established based on the evidence of record.  Inasmuch as the DMC's February 2008 decision indicates that the amount of the Veteran's overpayment was determined to be $4,730.00, the Board has characterized the issue as described on the cover page of this decision.  

The issue of waiver of the Veteran's overpayment has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  The Board notes that the issue of entitlement to waiver of a debt is not intertwined with the issue of the validity of the debt, as the Veteran's rights regarding a waiver are not impacted or prejudiced by a decision on the validity of the underlying debt.  See 38 C.F.R. § 1.911 (c) (2016) (a debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time); see also VAOPGCPREC 6-98, 63 Fed. Reg. 31264 (1998).  

In addition to the paper file, this appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran obtained a divorce from R.F. in April 2000. 

2.  The earliest evidence of record notifying VA of his divorce to R.F. is dated in February 2008. 

3.  In May 2008, the Veteran's VA benefits were reduced to exclude the spousal benefits for R.F. effective May 1, 2000 through February 29, 2008, creating an overpayment in the amount of $4,730.00.

4.  From May 1, 2000 to February 29, 2008, the Veteran was in receipt of VA service-connected compensation which included additional benefits for R.F., his former spouse. 

5.  The overpayment of VA spousal benefits in the amount of $4,730.00 was properly created.



CONCLUSION OF LAW

The overpayment of VA service-connected compensation benefits based on removal of former spouse, R.F., as a dependent effective May 1, 2000, was properly created.  38 U.S.C.A. §§ 501, 1115, 1135, 1506, 5112 (West 2014); 38 C.F.R. §§ 1.956, 1.962, 3.500, 3.501, 3.652 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contests the validity of the debt that was created as a result of payment of additional compensation for a dependent spouse, R.F., which VA has concluded the Veteran was not eligible to receive, due to his failure to notify VA of his divorce from R.F. in April 2000, until February 2008.  The Veteran essentially argues that VA was, or should have been, aware of his divorce and remarriage in 2000 because he reported these events both to the Army, and to DFAS, in 2000.  He has acknowledged that while an overpayment existed for the several months (i.e., between May and August of 2000) in which he received disability compensation with additional compensation for a dependent spouse while he was unmarried, that the overpayment should not include the period from August 2000 to March 2008, as he was married to J.F. during that time.  More specifically, he has presented the following arguments:      

In a statement, received in March 2008, the Veteran stated that in 2000, he and J.F. informed "the finance department and the Army" at Fort Campbell, Kentucky, of their marriage, and that J.F. was issued a military identification card at that time.  He states, "I was unaware that I had to report this information to the Veteran's Administration," and that, "I believed by personally going to Ft. Campbell Ky that all this would be taken care of."  See Veteran's notice of disagreement, received in March 2008.  

During his hearing at the RO, held in June 2009, the Veteran testified to the following: in February 2008, he was first contacted about the overpayment in issue by VA.  He could understand that he was overpaid for the period from when he divorced his first wife (in April 2000) until he remarried (in August 2000), but he thought the overpayment would be no more than $40 or $50 a month.  However, he received notice that his debt was $4,700, and thereafter, VA began taking $500 a month from him.  He was told to write to VA offices in St. Petersburg and Minnesota, which he did, but it did not change his case. 

In his appeal (VA Form 9), received in September 2009, the Veteran stated that he had been receiving VA benefits for a number of years and that he had an annual physical and had vocational rehabilitation with a VA counselor.  He said that he updated all of his records with VA every year and had received counseling since he moved to Indiana in 1999.  The Veteran questioned why he owed $4,730 when he was only overpaid for four months. 

The Veteran and his spouse testified at a Board hearing in August 2010.  The Veteran testified that he had been pursuing a degree while in Florida, but that he stopped his classes when he was going through his divorce.  He relocated to Indiana in August 1999.  He said he was contacted by a VA representative and was encouraged to continue with his education.  He thought this was in the spring of 2000.  He met with a vocational rehabilitation counselor.  After his divorce he completed his degree in the summer of 2000.  He said he received education benefits based on his being single at the time.  He said his counselor had met J.F. and knew that they had married.  The Veteran further testified that he continued his education program, and that he was paid VA education benefits with additional compensation for his spouse.  The Veteran said that the RO in St. Petersburg may not have known his status, but the local VA representatives did. 

An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956 (a) (2016). 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2016).  

The provisions of 38 U.S.C.A. § 1115 provide for additional compensation for dependents.  The effective date of a reduction of pension or compensation by reason of marriage, annulment or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce or death occurs.  38 U.S.C.A. § 5112 (b)(2) (West 2014); 38 C.F.R. § 3.501 (d)(2) (2016).

A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 1.911 (c) (2016).

Under 38 U.S.C.A. § 5112 (b)(10), the effective date of a reduction or discontinuance of compensation by reason of an erroneous award based solely on administrative error or error in judgment shall be the date of last payment.  Stated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award.  Neither the Veteran's actions nor failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112 (b); 38 C.F.R. § 3.500 (b)(1); Jordan v. Brown, 10 Vet. App. 171 (1997) (finding that sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous). 

VA's Office of General Counsel has issued a precedential decision which finds that a reduction or discontinuance of benefits based on an erroneous award will be made in accordance with 38 U.S.C. 3012 (b) (10) when it is determined that: (1) The beneficiary was not guilty of an act of commission, or omission which, in whole or in part, caused the erroneous award of benefits and had no knowledge thereof; and (2) VA either: (a) committed an administrative error, including an error of fact (e.g., the VA mistakes or overlooks the facts of record or makes a purely clerical error), or (b) committed an error of judgment (e.g., the VA fails to properly interpret, understand and follow existing Department instructions or regulatory or statutory requirements).  See VAOPGCPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  

Sole administrative error, however, may be found to occur only in cases where the veteran neither had knowledge of, nor should have been aware of, the erroneous award.  Sole administrative error contemplates that neither a veteran's actions nor his/her failure to act contributed to payment pursuant to an erroneous award.  38 U.S.C.A. § 5112 (b)(10); 38 C.F.R. § 3.500 (b)(2); Jordan, 10 Vet. App. 171.

The facts of this case as set forth as follows; inasmuch as the question of whether or not the RO failed to properly follow procedures to obtain the Veteran's correct address has been raised, and, if so, whether this warrants a grant of the claim, all relevant evidence as to this argument is included herein:

VA records show the Veteran was granted entitlement to vocational rehabilitation benefits by way of a rating decision dated in July 1996.  That same month, the Veteran submitted evidence of his September 1975 marriage to R.F.  

In December 1996, the RO granted service connection for several disabilities.  His combined disability rating was 40 percent.  This meant that the Veteran was eligible for additional compensation for dependents, in this case, a spouse.  See 38 U.S.C.A. §§ 1115, 1135 (West 2014); see also Sharp v. Shinseki, 23 Vet. App. 267, 272 (2009) (entitlement to additional compensation for dependents is implicitly raised whenever a veteran has a rating of at least 30 percent; the veteran only needed to submit updated information about his dependents to receive it) 

In a notice, dated in December 1996, the RO advised him that he was receiving additional compensation for R.F., as well as a child.  The notification letter states, "Let us know right away if there is any change in the status of your dependents."

The Veteran was granted service connection for an additional disability in May 1997.  The additional 10 percent rating meant he had a combined disability rating of 50 percent.  That month, the Veteran was sent two notice letters about his benefits.  The letters provided specific notice that he was receiving additional benefits for his spouse and child, and notified him that he must inform the RO immediately if there was any change in the number or status of his dependents.  A failure to do so would result in an overpayment that must be repaid. 

In August 1997, the Veteran filed a Declaration of Status of Dependents (VA Form 21-686c), in which he indicated that he was married to R.F.

In May 1998, the RO sent the Veteran a notice as to his award of vocational rehabilitation subsistence.  The letter provided specific notice that he was responsible for ensuring that this action was based on correct information, and that he must notify VA immediately if, for example, he dropped a course, or "lost a dependent."  The notice states, "Otherwise you may have to repay any overpayment created in your account based on a later adjustment of your award."

In January 1999, the RO reduced the rating for the Veteran's service-connected status post right inguinal herniorrhaphy from 20 percent to 10 percent.  His combined disability rating was 40 percent.  The Veteran remained eligible for additional compensation for his dependents. 

In February 1999, the director of the RO provided a response to the Veteran's letter, sent to his Florida address.  There is no indication in the claims folder that the letter was returned as undeliverable. 

In March 1999, the Veteran filed a Declaration of Status of Dependents (VA Form 21-686c), in which he indicated that he was married to R.F., and that he was still living in Florida at the same address.  

A letter from the Veteran to the Defense Accounting and Finance Service (DFAS), dated in April 2000, shows that the Veteran reported his divorce from R.F. to that agency, and that he requested a cancellation of the allotment for R.F. 

In September 2000, the Veteran filed a change of address form (VA Form 20-572), in which he indicated that he had moved to Indiana.  A handwritten notes states, "changed in WINRS & BDNSHELL."  The RO has conceded that the Veteran's address was updated in these systems.  See June 2016 supplemental statement of the case.  

In December 2000, the St. Petersburg RO sent the Veteran a form letter which informed him of his new monthly payment amount.  The letter also instructed that the Veteran should advise the RO immediately of any change of address or marital status.  The letter further advised that if he was receiving compensation for his dependents he should notify the RO immediately regarding any change in his dependents.  The letter was sent to the Florida address previously used by the Veteran.  

In January 2001, the St. Petersburg RO's December 2000 notice was returned by the Postal Service with an indication that the time for forwarding mail had expired.  

In February 2002, the VA Vocational Rehabilitation and Employment (VR&E) office in Fort Wayne, Indiana, notified the Veteran that his program had been interrupted.  The letter was sent to the Indiana address previously provided by the Veteran in September 2000.

In December 2002, the St. Petersburg RO sent a form letter to the Veteran, similar to the one it sent him in December 2000, which informed him of his new monthly payment.  The letter was sent to the same Florida address that the St. Petersburg RO used in its December 2000 letter.  

A "report of contact" (VA Form 119), dated in March 2003, from the VR&E office notes that the Veteran's address of record was his Indiana address (i.e., as previously provided by the Veteran in September 2000).  Other VA documents also indicate that the Veteran's (correct) Indiana address was of record, as of 2003, with both the VR&E and the Indianapolis RO.  See e.g., March 2003 internal correspondence (electronic mail) from VR&E to the Indianapolis RO (verifying Veteran's Indiana address); April 2003 VR&E notice letter to Veteran.  

A computer printout, described as Folder Location Data, dated in May 2004, notes that the Veteran's claims folder was located at the St. Petersburg RO as of March 21, 1997, that his Counseling and Evaluation Record (CER) was at the RO in Indianapolis as of February 16, 2000, and that his education folder was at the RO in St. Louis, Missouri, as of September 6, 2003. 

Despite one or more VA offices (other than the St. Petersburg RO) being shown to have had the Veteran's correct Indiana address at some point between September 2000 and 2003, it appears that the St. Petersburg RO did not have the Veteran's current address as of June 2004.  Specifically, in June 2004 the St. Petersburg RO contacted the Veteran's financial institution to obtain a current address.  See VA Adjudication Procedure Manual (VBA Manual M21-1MR) Subpart iii, 5-K-10 (as in effect in 2004) (Relating to returned mail - erroneous address); but see 38 C.F.R. § 19.5 (2016) (in the consideration of appeals, the Board is bound by applicable statutes, regulations of VA, and precedent opinions of the VA General Counsel, but is not bound by Department manuals, circulars, or similar administrative issues.) 

The Board notes that M21-1MR, Part III, Subpart iii, 5-K-10, had addressed situations where a questionnaire was not returned.  The RO was to notify the beneficiary of a proposed termination of benefits and that an overpayment may be created.  The beneficiary was to be given 60 days to respond.  If no response is received within that period, the termination is to be effected.  See 38 C.F.R. § 3.652 (2016).  There is no indication in the claims folder that such a letter was sent to the Veteran.

In July 2004, the St. Petersburg RO obtained a response which listed the Indiana address that was previously provided by the Veteran to VR&E in September 2000. 

A "Notice of Benefit Payment Transaction" (VA Form 20-6560), with a listed activity date of March 2005, contains an entry indicating that a diary was due because the Veteran's dependency questionnaire had not been returned.  

The St. Petersburg RO appears to have then performed a check for the Veteran's address by accessing the Compensation and Pension Records Interchange (CAPRI) system.  No date is listed on the printout, but the same address provided by the Veteran's financial institution in July 2004 is listed. 

On February 4, 2008, over the course of several telephone calls, the St. Petersburg RO received information that the Veteran had divorced R.F. in April 2000.  The RO was further informed that in August 2000, the Veteran had married J.F.  

On February 8, 2008, the St. Petersburg RO created an overpayment of $4,730, the amount which covered the period between May 1, 2000 and March 1, 2008, and which reflected the change in spousal status, as well as cost of living increases.  

On February 20, 2008, the St. Petersburg RO issued a letter to the Veteran that provided information on the Veteran's monthly entitlement.  The letter provided for the removal of R.F. as the Veteran's spouse, effective from May 1, 2000.  The letter also provided for the addition of J.F., as the Veteran's spouse, effective from March 1, 2008.  The letter informed the Veteran that the adjustment resulted in an overpayment and that he would be contacted by the VA Debt Management Center (DMC). 

A "report of contact," dated March 10, 2008, shows that the Veteran called to inquire about the overpayment.  It was explained that he had not informed VA of his divorce, and that he was paid too much.  The Veteran was also informed that he did not inform VA of his new spouse within one year of his marriage. 

On March 17, 2008, the Veteran's divorce decree from R.F. was received, which shows that the Veteran divorced R.F. on April 28, 2000.

The Board finds that the appeal as to validity of the debt must be denied.  Notices sent to the Veteran in 1996, 1997, and 1998, clearly notified him of his responsibility to immediately report any change in the status of his dependents.  For VA compensation purposes, notice means written notice sent to a claimant or payee at his or her latest address of record.  38 C.F.R. § 3.1(q) (2016).  VA law also provides that persons dealing with the government are charged with knowledge of federal statutes and lawfully promulgated agency regulations "regardless of actual knowledge of what is in the [r]ebullitions or of the hardship resulting from innocent ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); see also Dent v. McDonald, 27 Vet. App. 362, 382 (2015) (a beneficiary is charged with knowing the rules governing compensation).  VA's compensation and pension system is inherently reliant on the accuracy of information provided by claimants.  Thus, the Board finds that there is no plausible argument in support of any asserted failure to notify him of his responsibility to immediately report any change in the status of his dependents.

Furthermore, the overpayment created is not shown to be the result of sole administrative error.  In order for an overpayment to be the result of sole administrative error, and for the appellant to consequently not be liable for the debt, the appellant must not have known, or should not have known, that the benefits in issue were erroneous.  A finding of sole administrative error requires not only error on the part of VA, but that the beneficiary be unaware that the payments are erroneous.  38 U.S.C.A. § 5112 (b)(9), (10); 38 C.F.R. § 3.500 (b)(2); Jordan, 10 Vet. App. 171.  In this case, the Veteran is shown to have received notice that he must immediately inform VA of any change in the status of his dependents.  He is not shown to have notified VA of his divorce to J.F. prior to February 2008.  He has conceded that he was not eligible to receive benefits based on a dependent spouse during the first four months of the time period in issue (until his marriage to J.F. in August 2000).  He should have known that, absent providing notice of his divorce to J.F. to VA, his receipt of benefits based on that dependent spouse (J.F.) was erroneous.  In view of the finding that the overpayment was not the result of sole administrative error on the part of VA, the Board finds that the RO's decision to recoup the debt was proper, as the debt was a valid debt to VA.  

The earliest evidence that the Veteran notified VA of his divorce to R.F. is dated in February 2008.  The law clearly states that upon a divorce, a veteran's payment of additional compensation for a dependent spouse will be reduced effective the last day of the month in which such divorce occurred.  38 C.F.R. § 3.501 (d)(2).  Thus, he should not have continued to receive additional compensation benefits for his dependent spouse (R.F.) after April 30, 2000, the last day of the month he was divorced.  See 38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.501.  The amount of the overpayment was determined to be $4,730.00, which was calculated on the amount of additional compensation benefits the Veteran received beginning May 1, 2000, the first day following the month of his divorce, in April 2000, in accordance with 38 C.F.R. § 3.501, and continuing through February 29, 2008, after which time the Veteran's compensation benefits were increased as of March 1, 2008, based on his remarriage (to dependent spouse J.F.).  See February 2008 Debt Management letter (notifying the Veteran of an overpayment of $4,730.00).  Therefore, the RO's attempt to recover the total of $4,730.00 was proper, and the claim must be denied.  

In reaching this decision, the Board has considered whether a grant of the claim is warranted based on the Veteran's argument that he informed both the Department of the Army, and DFAS, of his divorce in 2000.  There is no objective documentation of record to corroborate his allegation that he informed the Department of the Army.  His allegation that he informed DFAS, however, is corroborated by the submitted copy of his April 2000 letter to that agency.  While his reports of notice to the Department of the Army and DFAS are credible, VA had no duty to obtain marriage status information from them in order to continue a running award.

The Board has also considered the Veteran's argument that a grant of the claim is warranted based on a failure of the RO to follow procedures to obtain the Veteran's correct address, to include a failure to mitigate the amount of his overpayment by taking steps to terminate the Veteran's additional compensation for his dependent when his questionnaire was not returned in 2004, in accordance with M21-1MR, Part III, Subpart iii, 5-K-10.  Dent, 27 Vet. App. at 380 (holding, in relevant part, that § 3.500(b)(2) requires "administrative error to be assessed not only as to errors in an initial award of benefits but also as to errors affecting a running award that consists of recurring payments").

With regard to the Veteran's notifications to the Department of the Army, and DFAS, VA adjudicators are assumed to have constructive notice of VA records existing at the time of the decision.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  However, this is not a case in which notice was filed with the wrong VA office and there is no basis to extend the doctrine of constructive notice to verbal or written notifications made to a Federal agency other than VA, to include a service department, or DFAS.  

The Board has also considered an undated internal document from a VR&E case manager of record which notes, "The Veteran states he was recently engaged."  The report notes that the next scheduled supervision is in July 2000.  In addition, reports in the Veteran's VR&E file, dated in 1999, show that he reported that his then-wife R.F. left him and that it was his plan to sell his house and move to Illinois to be with his family.  

The Board finds that these reports are insufficient to show that VA was notified of the Veteran's divorce from R.F.  The notations are for verbal reports of an event which could possibly result in marriage at some point in the future (i.e., his engagement) and which could possibly be related to a divorce at some point in the future (i.e., in 1999, that the Veteran had separated from R.F. and planned to move out of state).  Given the context and content of these notations, there is no basis to find that such oral statements to VA employees are sufficient to show that VA had actual or constructive notice of his April 2000 divorce.  In short, the Board can find no basis to extend the doctrine of constructive notice of the Veteran's divorce to J.F. in April 2000 from this evidence.  

In any event, with regard to all arguments, to include the failure of the St. Petersburg RO to obtain and use the Veteran's correct address, they must fail because it is not shown that there was sole administrative error on the part of VA.  The Veteran is shown to have been notified that he was to inform VA of any change in the status of his dependents.  Nevertheless, he continued to receive VA benefits based on his dependent spouse J.F. after his divorce.  Under the law pertaining to sole administrative error, regardless of whether or not he notified VA of his divorce, and regardless of whether VA error existed, his continued receipt of these benefits shows that he shared fault.  An administrative error resulting in an overpayment will not be classified as a VA administrative error or error in judgment if the error is "based on an act of commission or omission by the beneficiary, or with the beneficiary's knowledge."  Dent, 27 Vet. App. at 380.  Therefore, sole administrative error is not shown.  Jordan, 10 Vet. App. at 174 (when both VA and the beneficiary are partially at fault, the debt based on the effective date of reduction or discontinuance of benefits is properly created).  

Based on the foregoing, the Board finds that the provision of 38 C.F.R. § 3.500 (b)(2) prohibiting creation of an overpayment where the payment was solely due to VA administrative error does not apply.  See also VAOPGCPREC 2-90.  Nor do the facts in this case demonstrate that the doctrines of equitable tolling or detrimental reliance are applicable based upon erroneous VA action.  But see Henderson v. Shinseki, 562 U.S. 428, 131 S.Ct. 1197, 179 L.Ed.2d 159 (2011); Bove v. Shinseki, 25 Vet. App. 136 (2011); see also Noah v. McDonald, 28 Vet. App. 120 (2016).

In accordance with the facts found (38 C.F.R. § 3.500 (b)(2)), the effective date of discontinuance of the award was properly established as the first day of the month following the Veteran's divorce to R.F. (i.e., May 1, 2000), through the last day of the month that he first notified VA of his remarriage J.F. (i.e., in February 2008).  See 38 C.F.R. § 3.500.  Accordingly, the Board concludes that the overpayment is valid, and that the benefit sought on appeal must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  However, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to cases involving recovery of overpayment of indebtedness, which includes the validity of the debt.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103 (a) do not apply to chapter 53 proceedings (special provisions for the waiver of recovery of overpayments)), citing Barger v. Principi, 16 Vet. App. 132 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).

Notwithstanding the fact that the VCAA is not controlling in this matter, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his challenge to the validity of the debt.  In this regard, the claims file reveals that the Veteran submitted written argument addressing the basis of the denial, and presented testimony at a hearing before the undersigned Acting Veterans Law Judge.  In November 2010, the claim was remanded for additional development (discussed infra).  In short, the Board concludes from its review that the requirements for the fair development of the appeal have been met in this case. 

In November 2010, the Board remanded this claim.  The Board directed that the DMC be contacted and that copies of the notice of debt letter to the Veteran be obtained, as well as copies of all other pertinent correspondence between the Veteran and the DMC.  This has been done.  The Board further directed that the Veteran's vocational rehabilitation folder and education folder should be obtained and associated with the appellate record, and that the claim be readjudicated, to include making findings of fact as to whether the Veteran provided VA with notice of his change of address and when; and whether he provided VA with notice of his divorce and remarriage, as well as consideration of whether any of the debt was due to sole VA administrative error, and the amount of any overpayment.  In June 2016, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

The appeal regarding the creation of the debt is denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


